           Case 2:20-cv-00966-NR Document 2 Filed 06/29/20 Page 1 of 2




                        1N THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,                        )CIVIL ACTION
 INC.; et al.,                                         )

                 Plaintiffs,                           )

         v.                                            ) No. 2:20-cv-966

 KATHY BOOCKVAR; et al.,                               )

                 Defendants.                           )


                       LOCAL RULE 7.1 DISCLOSURE STATEMENT


        Pursuant to LCvR 7.1 of the Western District of Pennsylvania and to enable Judge and

Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel for

Donald J. Trump for President, Inc., and the Republican National Committee, in the above

captioned action, certifies that there are no parents, subsidiaries and/or affiliates of said party that

have issued shares or debt securities to the public.


Date: June 29, 2020                               Respectfully submitted,

                                                  PORTER WRIGHT MORRIS &ARTHUR LLP

                                            By: /s/Ronald L. Hicks, Jr.
                                                Ronald L. Hicks, Jr. (PA #49520)
                                                Jeremy A. Mercer (PA #86480)
                                                Russell D. Giancola (PA #200058)
                                                Six PPG Place, Third Floor
                                                Pittsburgh, PA 15222
                                                (412) 235-4500 (Telephone)
                                                (412) 235-4510 (Fax)
                                                rhicks@porterwright.com
                                                jmercer@porterwright.com
                                                rgiancola@porterwright.com

                                                  and
Case 2:20-cv-00966-NR Document 2 Filed 06/29/20 Page 2 of 2




                            Matthew E. Morgan (DC #989591)
                            Justin Clark (DC #499621)
                            (both to be admitted pro hac vice)
                            Elections, LLC
                            1000 Maine Ave., SW, 4th Floor
                            Washington, DC 20224
                            (202) 844-3812 (Telephone)
                            matthew.morgan@electionlawllc.com
                            Justin.Clark@electionlawllc.com

                             Counselfor Plaintiffs
